Shulman, Presiding Judge.
Appellant was convicted of the burglary of a convenience grocery store and brings this appeal, citing four enumerations of error which are totally without merit. One enumeration objects to the use of bloodhounds by the police (the dogs tracked appellant from the burglary site to his mother’s home), and two other alleged errors involve inconsequential portions of the testimony of state witnesses. The last enumeration is without support in the record and therefore cannot be considered by this court. We have fully examined the record and transcript to determine independently if there are any meritorious errors. We have found none and are satisfied that the evidence produced at trial was sufficient to authorize a rational trier of fact to find appellant guilty of burglary beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.